NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4200-19

MONIQUE RAYMOND,

          Plaintiff-Appellant,

v.

NEW JERSEY DEPARTMENT OF
TRANSPORTATION and STATE
OF NEW JERSEY,

          Defendants/Third-Party
          Plaintiffs-Respondents,

and

BOROUGH OF TETERBORO,
TETERBORO DEPARTMENT
OF PUBLIC WORKS,
TETERBORO FIRE
DEPARTMENT, BOROUGH OF
MOONACHIE, MOONACHIE
DEPARTMENT OF PUBLIC
WORKS, MOONACHIE FIRE
DEPARTMENT, BOROUGH
OF HASBROUCK HEIGHTS,
HASBROUCK HEIGHTS
DEPARTMENT OF PUBLIC
WORKS, and HASBROUCK
HEIGHTS FIRE DEPARTMENT,
     Defendants-Respondents.
_____________________________

NEW JERSEY PROPERTY
LIABILITY INSURANCE
GUARANTY ASSOCIATION,

     Third-Party Defendants-
     Respondents.
_____________________________

            Argued December 7, 2021 – Decided December 23, 2021

            Before Judges Rothstadt and Natali.

            On appeal from the Superior Court of New Jersey, Law
            Division, Bergen County, Docket No. L-2417-18.

            Corey A. Dietz argued the cause for appellant (Brach
            Eichler, LLC, attorneys; Edward P. Capozzi, Corey A.
            Dietz, and Jeremy Hylton, on the briefs).

            David W. Burns, Deputy Attorney General, argued the
            cause for respondents New Jersey Department of
            Transportation and State of New Jersey (Andrew J.
            Bruck, Acting Attorney General, attorney; Sookie Bae-
            Park, Assistant Attorney General, of counsel; David W.
            Burns, on the brief).

PER CURIAM

      Plaintiff Monique Raymond appeals a July 13, 2020 Law Division order

that dismissed her complaint against the New Jersey Department of

Transportation (NJDOT) and the State of New Jersey (collectively the "State").


                                                                        A-4200-19
                                      2
Plaintiff sued the State and other municipal entities 1 after she fell into a storm

drain located on the side of a highway. She injured her knee and back and

contended the missing drain that caused her to fall and sustain those injuries was

a dangerous condition.

      After the completion of discovery, the State moved for summary

judgment. The court granted the State's application after concluding plaintiff

failed to establish liability under the New Jersey Tort Claims Act (TCA),

N.J.S.A 59:1-1 to -12-3. On appeal, plaintiff argues the court committed error

in granting summary judgment because the motion record contained disputed

questions of material fact. We disagree and affirm.

                                        I.

      We derive the following facts from the competent evidence submitted by

the parties in support of, and in opposition to, the summary judgment motions,

viewed in a light most favorable to plaintiff. Brill v. Guardian Life Ins. of Am.,

142 N.J. 520, 540 (1995).

      On July 4, 2017, plaintiff was walking along Route 46 to her place of

employment in Teterboro when she fell into a collapsed storm drain. Plaintiff


1
  The remaining defendants and the third-party defendant were either dismissed
with prejudice by court order, or without prejudice by stipulation. None of those
dismissed parties have participated in this appeal.
                                                                             A-4200-19
                                        3
testified at deposition that her fifteen-minute walk included a one- to two-minute

portion along the highway where the public sidewalk ends, requiring her to

traverse over a grass pathway "carved out in dirt" across an exit ramp. It was

near this location where she stated she fell to the bottom of the missing storm

drain.

         The storm drain is classified as a Type B drain by NJDOT and consists of

a metal grate that when installed is flush with the pavement. The drain is

comprised of a curb piece, or header, which connects the metal grate to the curb

along with a backplate. The backplate is installed behind the curb piece, and

here, was embedded in a grass area along a jug handle on Route 46. The opening

of the drain measures approximately four feet in diameter and ten feet deep.

         When plaintiff fell, she scraped her back, and the impact upon landing

forced her right knee to hit the wall of the drain. Plaintiff stated she spent ten

minutes climbing out of the drain using the ladder mounted on the inside wall

and immediately called 9-1-1. She reported being in pain to the responding

officers and was transported to a nearby hospital. Plaintiff recalled the pain as

excruciating and stated she felt a "burning sensation" all over her body.

         At the hospital, medical staff performed several x-rays, which did not

reveal any acute findings. The hospital discharged plaintiff with crutches as she


                                                                            A-4200-19
                                         4
was unable to walk without assistance. A month later, plaintiff reviewed the

results of magnetic resonance imaging (MRI) scans with her doctors. Those

scans revealed she "had herniated bulging slipped discs in [her] neck and [her]

back, and . . . a torn meniscus tear in [her] right knee."

      Plaintiff began physical therapy, and on October 10, 2017, underwent

arthroscopic surgery to repair her meniscus tear. Plaintiff explained that as a

result of the accident, she was unable to ride a bike, run, dance, or exercise, and

that daily household chores were difficult to accomplish.         At the time of

deposition, plaintiff still could not sit or stand for long periods of times, which

she stated prevented her from working. She also reported difficulty sleeping

and having severe anxiety about the accident.

      Sergeant Jeffrey Napolitano of the Moonachie Police Department testified

that he was working traffic detail on July 4, 2017, about fifty yards from where

plaintiff fell. He stated plaintiff "limp[ed]" towards him to tell him about the

accident, and he then investigated the storm drain. Unlike other collapsed storm

drain incidents that he had seen, he noted the drain appeared to have collapsed

in half.

      Sergeant Napolitano concluded a truck ran over the grate because he saw

fresh tire tracks on the curb and grass "leading up to where the grate would have


                                                                             A-4200-19
                                         5
been on the curb portion . . . ." He also testified the area plaintiff fell was

"heavily trafficked," and is the only point to traverse for those walking on Route

46 to access the nearby shopping center.

      Officer Vito Detrizio, also of the Moonachie Police Department, testified

that he was the responding officer to plaintiff's 9-1-1 call. He found plaintiff

crying at a train station about three hundred feet from the accident site

complaining of intense knee pain. Officer Detrizio also observed the collapsed

storm drain and described the "top portion" as missing. He found that piece at

the bottom of the drain and also observed tandem tire tracks near the drain

leading him to conclude a tractor trailer caused the damage.

      He also testified he had previously observed tractor trailers drive over this

particular drain after failing to negotiate a wide turn. He could not determine

when the storm drain collapsed, but believed it was unlikely it was more than a

week, and noted it was common for people to walk in the area of the accident.

      Joseph DeVita, a crew supervisor for NJDOT's highway maintenance

department, testified that he was off duty the day of the accident as it was a

holiday, but he was responsible for maintaining the area where plaintiff fell. As

part of his responsibilities, he occasionally drove an assigned area of Route 46,




                                                                             A-4200-19
                                        6
which included "north of 500" storm drains, to monitor for dangerous

conditions.

      DeVita did not maintain records of his inspections, but testified that

anywhere from zero to ten storm drains in his area of responsibility could

collapse in a month. He also acknowledged that a missing storm drain would be

considered an emergency because it was an "immediate danger to life and

health."

      After the incident, the State placed a temporary steel plate over the

opening to eliminate the hazard.     After reviewing pictures of the incident,

DeVita stated he believed a tractor trailer, or some kind of vehicle, ran over the

storm drain causing it to collapse but was unsure when that event occurred. He

also stated that had he been driving and noticed tire marks near a storm drain

like the one in which plaintiff fell, he would have inspected the area.

      Plaintiff supported her claim with an expert report of Richard Balgowan,

P.E. He stated photos of the area "show[] that traffic regularly runs over this

inlet." Balgowan concluded that the "grate and frame" of the storm drain were

intact at the time of the accident, but that the curb piece and backplate were

missing. Balgowan noted that in over thirty-five years of experience related to

the construction and maintenance of roads, including twenty-seven with


                                                                            A-4200-19
                                        7
NJDOT, he has "never seen a storm drain head piece and back plate get

dislodged, broken into pieces and fall to the bottom of a storm drain as occurred

with [plaintiff's] incident."

      Balgowan further concluded that the damage to the drain was caused by

the State's improper installation. He maintained that "normal traffic loads"

driving over the curb piece or the backplate would not cause the storm drain to

collapse unless the curb piece or backplate had been improperly installed.

Balgowan explained that if the curb piece or back plate was loose or not properly

"recessed" into the drain's frame, the "weight of a truck could cause the back

plate to rock, change position, break into pieces and fall to the bottom of the

storm drain."

      Balgowan also stated the installation history of the storm drain was

unknown, but later in his report relied upon DeVita's statement that it had been

updated when the nearby Wal-Mart was built. He also suggested the drain had

been upgraded "to comply with the current storm water management regulations

associated with the Federal Clean Water Act."

      Balgowan determined the curb piece was not original and "modification

may have utilized 'recycled' used parts as opposed to a completely new unit."

He ultimately concluded NJDOT failed to "properly install the storm drain


                                                                           A-4200-19
                                       8
header/curb piece and/or back plate when they upgraded it" and it "knew, or

should have known, that vehicles/trucks were going over the curb and the storm

drain curb pieces and backplate."

      Peter Svoboda, P.E., the State's expert, disagreed with Balgowan's opinion

and concluded that "damage to the grate and frame is consistent with heavy truck

tire and or tractor trailer damage." He noted the "two slot[t]ed bolt holes" where

the curb piece had been mounted indicated the presence of a nut and bolt

"holding the curb piece in place" and preventing it from being "sheared off" by

truck tires. "Had the [curb] piece not been bolted," he concluded, "then the

bolted corners would not have broken off" as occurred here.

      Svoboda further explained that the elevated dirt "pushed up onto the

grass" as seen in the photographs taken the night of the accident was consistent

with a truck hitting the curb piece and pushing the backplate toward the grass.

He determined that the damage to the storm drain was a "very recent

occurrence," and concluded there was "no evidence of any action or inaction on

the part of the [NJDOT] that caused or contributed" to plaintiff's injuries. He

also noted that while the overall interior of the drain measures almost four feet,

when only the curb piece and the backplate are missing, as occurred here, the

opening would only measure approximately twenty inches wide.


                                                                            A-4200-19
                                        9
      In June 2019, plaintiff tripped on her apartment stairs while moving

furniture. She sought treatment at a hospital complaining of knee pain and

informed medical staff that "she fe[lt] like she tore her meniscus again as pain

fe[lt] similar to when she tore her meniscus in the past." Plaintiff received an

MRI and was diagnosed with a complex lateral meniscal tear.

      On September 24, 2019, plaintiff underwent a second arthroscopic surgery

to address the new meniscal tear. In a status examination approximately one

week after her second surgery, plaintiff's treating physician, Keith Johnson,

M.D., noted that she still could not fully extend her right knee. Dr. Johnson also

concluded plaintiff would require ongoing medical care and that her injuries,

which "are directly and causally related" to her fall in the storm drain, "are

permanent in nature in that they have failed to return to normal function nor will

they return to normal function with continued care."

      Plaintiff testified in a subsequent deposition several months after her

second surgery to feeling some tenderness in her knee but "feel[ing] a lot better"

and was no longer experiencing pain. She noted, however, she was still unable

to dance or exercise like she used to. Plaintiff further explained that she would

be returning to work as a sales floor associate.




                                                                            A-4200-19
                                       10
      Defendants moved for summary judgment on June 9, 2020, arguing: 1) to

the extent that plaintiff's claims related to a design defect of the drain , or the

allocation of its resources in monitoring the condition of the drain, the State had

absolute immunity under the TCA; 2) plaintiff failed to state a claim under

N.J.S.A. 59:4-2 for an alleged dangerous condition; and 3) plaintiff failed to

establish she sustained a qualifying permanent loss of a bodily function, under

N.J.S.A. 59:9-2.

      Defendants also argued that Dr. Johnson's medical reports failed to

address plaintiff's subsequent injury. Because the report upon which plaintiff

relied did not mention the June 2019 fall, or the hospital records relating to that

second fall, defendant argued that plaintiff had not sufficiently differentiated

between her injuries and Dr. Johnson "never took into account that [plaintiff]

re-injured the same body part complained of in this case." Defendant therefore

contended that plaintiff failed to establish a causal relationship between her

accident and any permanent injury.

      Plaintiff opposed the motion, arguing that the record contained genuine

issues of material fact as to defendants' constructive notice of the collapsed

storm drain because NJDOT was aware that up to ten storm drains collapse per

month in a given maintenance area. Plaintiff further argued that the State's


                                                                             A-4200-19
                                       11
actions or inactions constituted "palpably unreasonable" conduct and plaintiff's

injuries qualified as "permanent loss of a bodily function" under the TCA.

Plaintiff also emphasized that the TCA did not require a comparative analysis

as to her second injury, but even if she did not meet the threshold of sustaining

a permanent injury, she was still entitled to recovery of her economic losses.

      After considering the motion record and hearing oral arguments, the court

granted the State's motion. In its accompanying oral decision, the court held

that the collapsed drain qualified as a dangerous condition, a point not disputed

by the parties.

      The court concluded, however, that plaintiff failed to satisfy the notice

requirements under N.J.S.A. 59:4-2. Specifically, the court explained that there

was no evidence to support the conclusion that the State had actual or

constructive notice of the dangerous condition prior to the July 4, 2017 incident.

The court also concluded plaintiff failed to demonstrate a qualifying injury

under N.J.S.A. 59:9-2.

      Finally, the court noted it had a "problem" with plaintiff's expert report,

explaining that Balgowan failed to explain when the damage to the drain

occurred or support his opinions by specifically referencing the photographs

taken the night of the incident. Because the State failed to move to bar the report


                                                                             A-4200-19
                                       12
as a net opinion, however, the court did not base its decision on any deficiencies

in Balgowan's report.

      On August 7, 2020, the court issued a supplemental written opinion under

Rule 2:5-1(a) to address Balgowan's opinion suggesting that the NJDOT

improperly installed the storm drain and backplate. Under such a circumstance,

NJDOT would have arguably created a foreseeable and dangerous condition,

obviating the requirement that plaintiff establish the State had constructive

notice.

      On that issue, the court determined Balgowan's conclusion that the State

created the dangerous condition was an inadmissible net opinion because his

report failed to give the "whys and wherefores" supporting that opinion. The

court explained that Balgowan did not challenge the design or material

composition of the storm drain, identify how much weight it could bear and at

what angle, explain how installation was contrary to accepted standards, or make

any assessment as to when, or under what circumstances, the drain collapsed.

Thus, the court concluded plaintiff was not relieved of her obligation to establish

notice as required under N.J.S.A. 59:4-2. This appeal followed.

      Before us, plaintiff challenges the court's July 13, 2020 order on primarily

four grounds. First, she argues the motion record contained disputed questions


                                                                             A-4200-19
                                       13
of material fact as to whether the State had constructive notice of the dangerous

condition and whether the State's actions were palpably unreasonable. Second,

she contends the court failed to resolve all reasonable inferences in her favor,

made adverse credibility findings regarding Balgowan's opinions, and

improperly supplemented its oral decision with a Rule 2:5-1(a) statement.

Third, she maintains the court erred in concluding she failed to establish a

qualifying injury under the TCA. Finally, she argues the court mistakenly

dismissed her claim for economic damages.

      We agree with the court that plaintiff failed to establish the State had

actual or constructive notice of the damaged storm drain. We also conclude the

court properly amplified its July 10, 2020 oral opinion with a timely Rule 2:5-

1(a) statement. As a result, we need not consider plaintiff's remaining arguments

regarding the propriety of the court's rulings regarding whether her injury was

permanent or substantial under the TCA, and her corresponding economic

damages claim.

                                        II.

      As noted, in her first point, plaintiff maintains the judge erred in granting

the State summary judgment as the motion record contained factual disputes of

a genuine and material nature regarding whether the State had constructive


                                                                             A-4200-19
                                       14
notice of the storm drain's dangerous condition. Specifically, plaintiff relies on

McGowan v. Borough of Eatontown, 151 N.J. Super. 440, 450-51 (App. Div.

1977), and contends DeVita's testimony that he responded to as many as ten

storm drain collapses a month supported the factual inference that the State was

on constructive notice of storm drain collapses as they were "predictably

recurrent."   She also asserts Balgowan's opinion that the storm drain was

improperly secured created a factual question regarding the State's constructive

notice. We disagree with both arguments.

      Our review of a ruling on summary judgment is de novo, applying the

same legal standard as the trial court. Townsend v. Pierre, 221 N.J. 36, 59

(2015). Summary judgment must be granted if the court determines "that there

is no genuine issue as to any material fact challenged and that the moving party

is entitled to a judgment or order as a matter of law." R. 4:46-2(c). The court

must "consider whether the competent evidential materials presented, when

viewed in the light most favorable to the non-moving party, are sufficient to

permit a rational factfinder to resolve the alleged disputed issue in favor of the

non-moving party." Brill, 142 N.J. at 540. We accord no special deference to

the trial judge's conclusions on issues of law. Nicholas v. Mynster, 213 N.J.

463, 478 (2013).


                                                                            A-4200-19
                                       15
      Public entity liability is restricted under the TCA. Polzo v. Cty. of Essex

(Polzo II), 209 N.J. 51, 55 (2012). Generally, a public entity is "immune from

tort liability unless there is a specific statutory provision imposing liability. "

Kahrar v. Borough of Wallington, 171 N.J. 3, 10 (2012) (citing Collins v. Union

Cty. Jail, 150 N.J. 407, 413 (1997)); see also N.J.S.A. 59:1-2, 2-1. Accordingly,

"immunity for public entities is the general rule and liability is the exception. "

Kemp v. State, 147 N.J. 294, 299 (1997); accord D.D. v. Univ. of Med. &

Dentistry of N.J., 213 N.J. 130, 134 (2013) (describing that rule as the "guiding

principle" of the TCA (quoting Coyne v. State Dep't of Transp., 182 N.J. 481,

488 (2005))).

      Under the TCA:

            A public entity is liable for injury caused by a condition
            of its property if the plaintiff establishes that the
            property was in dangerous condition at the time of the
            injury, that the injury was proximately caused by the
            dangerous condition, that the dangerous condition
            created a reasonably foreseeable risk of the kind of
            injury which was incurred, and that either:

            a. a negligent or wrongful act or omission of an
            employee of the public entity within the scope of his
            employment created the dangerous condition; or

            b. a public entity had actual or constructive notice of
            the dangerous condition under section 59:4-3 a
            sufficient time prior to the injury to have taken
            measures to protect against the dangerous condition.

                                                                             A-4200-19
                                       16
            Nothing in this section shall be construed to impose
            liability upon a public entity for a dangerous condition
            of its public property if the action the entity took to
            protect against the condition or the failure to take such
            action was not palpably unreasonable.

            [N.J.S.A. 59:4-2.]

      Thus, in order to succeed on a premises liability claim, a plaintiff must

prove: 1) the public property was a dangerous condition; 2) "the dangerous

condition created a [substantial and] foreseeable risk of, and actually caused,

injury to plaintiff;" 3) the public entity knew of the dangerous condition; and 4)

the public entity's action to protect against the dangerous condition was palpably

unreasonable. Muhammad v. N.J. Transit, 176 N.J. 185, 194 (2003). Plaintiff's

obligation to demonstrate these elements is a "heavy burden." Foster v. Newark

Hous. Auth., 389 N.J. Super. 60, 65-66 (App. Div. 2006).

      Here, we agree that summary judgment was appropriate because plaintiff

did not establish that the State had actual or constructive notice of a dangerous

condition, and even assuming the motion record created a factual question on

that issue, the State's actions were not palpably unreasonable. 2


2
  Although the court did not make a finding as to whether the State's actions
were palpably unreasonable, that issue was briefed by both parties and we
accordingly address it for purposes of completeness, noting that appeals are


                                                                            A-4200-19
                                       17
      "A public entity shall be deemed to have actual notice of a dangerous

condition . . . if it had actual knowledge of the existence of the condition and

knew or should have known of its dangerous character." N.J.S.A. 59:4-3(a). "A

public entity shall be deemed to have constructive notice of a dangerous

condition . . . only if the plaintiff establishes that the condition had existed for

such a period of time and was of such an obvious nature that the public entity,

in the exercise of due care, should have discovered the condition and its

dangerous character." N.J.S.A. 59:4-3(b).

      "The mere '[e]xistence of an alleged dangerous condition is not

constructive notice of it.'" Arroyo v. Durling Realty, LLC, 433 N.J. Super. 238,

243 (App. Div. 2013) (alteration in original) (quoting Sims v. City of Newark,

244 N.J. Super. 32, 42 (Law Div. 1990)). "Whether a public entity is on actual

or constructive notice of a dangerous condition is measured by the standards set

forth in N.J.S.A. 59:4-3(a) and (b), not by whether [for example] 'a routine

inspection program' by the [public entity] . . . would have discovered the

condition." Polzo II, 209 N.J. at 68.




taken from orders, not opinions. Luppino v. Mizrahi, 326 N.J. Super. 182, 185
(App. Div. 1999).
                                                                              A-4200-19
                                        18
      We initially note that at oral argument before the court and us, plaintiff

conceded that the State did not have actual notice of the missing storm drain.

That concession is consistent with the motion record.

      As to constructive notice, we are satisfied that the record and any

reasonable inferences to be drawn therefrom failed to create a genuine and

material question of fact on that issue. Indeed, the record is devoid of evidence

of prior incidents related to the particular storm drain where plaintiff fell. Nor

was the State aware of any issue with respect to the storm drain based on

complaints from third parties. Further, plaintiff failed to establish that the

dangerous condition "existed for such a period of time and was of such an

obvious nature that the public entity, in the exercise of due care, should have

discovered the condition and its dangerous character." N.J.S.A. 59:4-3(b). In

fact, the proofs established precisely the opposite.

      Even if we were to consider Balgowan's report on the issue of constructive

notice, despite our agreement with the court that his opinions are inadmissible,

see infra at pp. 25-26, an improperly secured storm drain as described in his

report would not have been an obvious dangerous condition until it collapsed,

and he was unable to offer an opinion as to when that event occurred. Sergeant

Napolitano, however, indicated he saw "fresh" tire tracks running over the grate,


                                                                            A-4200-19
                                       19
and Officer Detrizio believed the collapse could not have been more than a week

before plaintiff's fall. Finally, Svoboda's report opined that the collapse was a

"very recent occurrence."

       In addition, plaintiff's reliance on McGowan, 151 N.J. Super. 440, is

misplaced. In that case, the plaintiff was involved in an accident on a state

highway when he drove over an isolated ice patch, which formed f rom a nearby

restaurant draining water onto the highway. Id. at 443. The ice patch was a

recurring problem which had been reported to the State by the local police , and

the State would customarily salt or sand the area. Id. at 444. Although there

was no evidence that the State was actually notified of the ice patch on the day

when the plaintiff was injured, because of the prior notices, we concluded "the

State was certainly on constructive notice within the meaning of N.J.S.A. 59:4 -

3(b) that the condition would re-occur under predictable circumstances." Id. at

448.

       The facts in McGowan are not present here. There is no evidence in the

record that defendants received notice of a collapsed storm drain where plaintiff

fell or that anyone else had fallen there. Nor is there evidence in the record that

a special condition, such as the drainage from the driveway in McGowan, caused

this particular storm drain to collapse on a regular, predictable basis.


                                                                             A-4200-19
                                       20
      We also reject plaintiff's argument that the absence of maintenance

records or reports supports an inference of constructive notice.           DeVita's

testimony that as many as ten storm drains would collapse in a month, under

circumstances not explained in the record, and when there are "north of 500"

storm drains in his extensive coverage area does not show a regular occurrence

as in McGowan sufficient to create a question of fact regarding the State's

constructive notice of the collapse of this particular storm drain. See Polzo II,

209 N.J. at 67-68 ("If failing to discover a dangerous defect in public property

were the equivalent of creating the defect, the Legislature would have had no

need to provide for liability based on actual or constructive notice.").

                                        III.

      Apart from proof of notice, to establish liability against a public entity

under N.J.S.A. 59:4-2, a plaintiff must establish a prima facie case that the action

or inaction of the public entity was "palpably unreasonable." Coyne, 182 N.J.

at 493; N.J.S.A. 59:2-3(d). The term "palpably unreasonable" implies "behavior

that is patently unacceptable under any given circumstance." Muhammad v. N.J.

Transit, 176 N.J. 185, 195 (2003); see also Ogborne v. Mercer Cemetery Corp.,

197 N.J. 448, 459 (2009) (to constitute palpably unreasonable conduct, "'it must

be manifest and obvious that no prudent person would approve of [the] course


                                                                              A-4200-19
                                        21
of action or inaction'" (quoting Williams v. Phillipsburg, 171 N.J. Super. 278,

286 (App. Div. 1979))). Further, palpably unreasonable conduct "implies a

more obvious and manifest breach of duty" than negligence and "imposes a more

onerous burden on the plaintiff." Williams, 171 N.J. Super. at 286.

      Whether the public entity's behavior was palpably unreasonable is

generally a question of fact for the jury.      See Vincitore v. N.J. Sports &

Exposition Auth., 169 N.J. 119, 130 (2001). However, a determination of

palpable unreasonableness, "'like any other fact question before a jury, is subject

to the court's assessment whether it can reasonably be made under the evidence

presented.'" Maslo v. City of Jersey City, 346 N.J. Super. 346, 351 (App. Div.

2002) (quoting Black v. Borough of Atl. Highlands, 263 N.J. Super. 445, 452

(App. Div. 1993)). Accordingly, "the question of palpable unreasonableness

may be decided by the court as a matter of law in appropriate cases. " Id. at 350

(citing Garrison v. Twp. of Middletown, 154 N.J. 282, 311 (1998)).

      Here, the record is barren of proof directly or circumstantially supporting

the claim that the State acted in a palpably unreasonable manner regarding the

installation or maintenance of this particular storm drain, the procedure in which

the State investigated such incidents, or how it responded to plaintiff's accident.




                                                                             A-4200-19
                                       22
                                       IV.

      In her second point, plaintiff argues that the judge erred by classifying

Balgowan's report as a net opinion, particularly when the State failed to move

to preclude his report on that basis. She also maintains the court made improper

credibility findings and contends that we should disregard the judge's

supplemental Rule 2:5-1(a) statement.         Again, we disagree with these

arguments.

      We first address, and reject, plaintiff's argument that we should disregard

the judge's timely Rule 2:5-1(a) statement. To properly resolve this issue, it is

important to note that the supplemental statement addressed an argument

plaintiff raised before the court -- that the NJDOT allegedly improperly installed

the storm drain.

      Under New Jersey law, when a defendant's actions create a foreseeable

risk of harm, an injured plaintiff need not prove actual or constructive notice.

Tmczyszyn v. Columbus Gardens, 422 N.J. Super. 253, 264 (App. Div. 2011).

As the issue of the proper installation of the storm drain was squarely raised

before the court by way of Balgowan's report and in summary judgment

proceedings, we find no error in its decision to address the issue in a

supplemental decision after plaintiff filed her notice of appeal, a procedure


                                                                            A-4200-19
                                       23
expressly permitted by Rule 2:5-1(b) ("Within [fifteen] days [after the appellant

has placed the trial judge on notice of the appeal] . . . the trial judge may file

and mail to the parties an amplification of a prior statement, opinion, or

memorandum made either in writing or orally and recorded pursuant to [Rule]

1:2-2").

      We also find no error in the court's substantive analysis of the issue and,

as such, conclude the judge did not abuse his discretion in concluding

Balgowan's report constituted inadmissible net opinion. In addition, we are

satisfied the court did not improperly evaluate and weigh the credibility of the

witnesses on summary judgment.

      A determination on the admissibility of expert testimony is committed to

the sound discretion of the trial court. Townsend, 221 N.J. at 52 (citing State v.

Berry, 140 N.J. 280, 293 (1995)). The Supreme Court has instructed that "we

apply [a] deferential approach to a trial court's decision to admit expert

testimony, reviewing it against an abuse of discretion standard."        Id. at 53

(alternation in original) (quoting Pomerantz Paper Corp. v. New Cmty. Corp.,

207 N.J. 344, 371-72 (2011)). N.J.R.E. 702 identifies when expert testimony is

permissible and requires the experts to be qualified in their respective fields.




                                                                             A-4200-19
                                       24
      N.J.R.E. 703 addresses the foundation for expert testimony.           Expert

opinions must "be grounded in facts or data derived from (1) the expert's

personal observations; or (2) evidence admitted at the trial; or (3) data relied

upon by the expert which is not necessarily admissible in evidence but which is

the type of data normally relied upon by experts." Townsend, 221 N.J. at 53

(quoting Polzo v. Cty. of Essex (Polzo I), 196 N.J. 569, 583 (2008)). "The net

opinion rule is a 'corollary of [N.J.R.E. 703] . . . which forbids the admission

into evidence of an expert's conclusions that are not supported by factual

evidence or other data.'" Id. at 53-54 (alteration in original) (quoting Polzo I,

196 N.J. at 583).

      Therefore, an expert is required to "'give the why and wherefore' that

supports the opinion, 'rather than a mere conclusion.'" Ibid. (quoting Borough

of Saddle River v. 66 E. Allendale, LLC, 216 N.J. 115, 144 (2013)). The net

opinion rule directs "that experts 'be able to identify the factual bases for their

conclusions, explain their methodology, and demonstrate that both the factual

bases and the methodology are reliable.'"       Id. at 55 (quoting Landrigan v.

Celotex Corp., 127 N.J. 404, 417 (1992)). In short, the net opinion rule is " 'a

prohibition against speculative testimony.'" Harte v. Hand, 433 N.J. Super. 457,

465 (App. Div. 2013) (quoting Grzanka, 301 N.J. Super. at 580).


                                                                             A-4200-19
                                       25
      We agree that Balgowan's report constitutes inadmissible net opinions

because he failed to provide the "whys and wherefores" to support his

conclusions. Rather, Balgowan arrived at his ultimate determination that the

storm drain was improperly installed because he summarily concluded it was the

"most likely scenario." In doing so, he failed to consider a host of variables,

including but not limited to, disparate weight limits of vehicles (instead basing

his conclusion on "normal traffic loads"), or weather conditions, and did not

explain how an improper installation, assuming it occurred, would have

sustained other incidents without causing a failure earlier than the two-year

period in which he assumed the drain was replaced.

      While an expert may form his opinion from specialized knowledge and

experience, see N.J.R.E. 702, Balgowan's report assumed that the curb piece and

backplate had been upgraded and installed improperly and hypothesized that the

improper use of recycled materials could have caused the bolts securing the curb

piece to come loose. However, he failed to buttress these assumptions with any

record support or specific references to the incident photographs to explain how

the NJDOT improperly installed the curb piece and why the manner in which it

was installed deviated from any applicable industry standards.




                                                                           A-4200-19
                                      26
      As noted, in light of our decision that plaintiff failed to establish the State

had constructive notice of a dangerous condition, or that its actions were

palpably unreasonable, we do not address plaintiff's challenges to the court's

dismissal of her damage claims or its ruling that plaintiff failed to establish a

qualifying injury under the TCA. To the extent we have not addressed any of

the parties' remaining arguments it is because we have determined that they are

without sufficient merit to warrant discussion in a written opinion. See R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                              A-4200-19
                                        27